Citation Nr: 1402999	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-28 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to March 24, 2009, for the assignment of a 10 percent rating for residuals of a left ankle fracture.  

2.  Entitlement to an effective date prior to March 24, 2009, for the grant of service connection for tinnitus.  

3.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1982.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A videoconference hearing was held in November 2011 before the undersigned Veterans Law Judge (VLJ), sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The issue of entitlement to a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below.  The claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  A final May 1992 rating decision granted service connection for residuals of a left ankle fracture and assigned a noncompensable disability rating, effective October 17, 1991.  The Veteran was notified but did not appeal.  

2.  Following the final May 1992 rating decision, VA first received the Veteran's claim seeking an increased rating for his service-connected residuals of a left ankle fracture on March 24, 2009.  

3.  It is not factually ascertainable that the Veteran met the criteria for a 10 percent rating for his left ankle fracture residuals within one year prior to March 24, 2009.  

4.  The Veteran's claim for service connection for tinnitus was initially denied in a July 1987 rating decision which was confirmed by rating actions in May 1992 and May 1999.  The Veteran was notified of the 1999 denial but did not appeal.  

5.  An inferred claim for service connection for tinnitus was filed on March 24, 2009, when the Veteran filed a claim for an increased rating for service-connected bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 24, 2009, for the assignment of a 10 percent rating for residuals of a left ankle fracture have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2013).  

2.  The criteria for an effective date prior to March 24, 2009, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

As discussed below, the resolution of the Veteran's appeals for earlier effective dates turns on the law as applied to the undisputed facts in this case regarding the dates of receipt of the claims and dates entitlement arose.  As the claims turn on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claims.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law is dispositive, the claim must be denied due to a lack of legal merit).  

Earlier Effective Dates - In General

The provisions of 38 U.S.C.A. § 5110(a) state that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 2002 & Supp. 2013).  

The provisions of 38 C.F.R. § 3.400 stipulate that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  In the case of direct service connection, the effective date of an award is the day following separation from active service or date entitlement arose if a claim is received within 1 year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2013).  In the case of increases for disability compensation, the effective date is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date; otherwise date of receipt of claim.  38 C.F.R. § 3.400(o)(2) (2013).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a) (2013).  

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  "Date of Receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2013).  

The regulations also provide that a veteran may receive benefits by filing an informal claim, which is defined by '[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant...may be considered an informal claim."  38 C.F.R. § 3.155 (2013).  

Such an informal claim must identify the benefit sought; and, upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.  

If a formal claim for compensation previously has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization can be accepted as an informal claim for benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b) (2013).  The date of an outpatient or hospital examination at, or admission to, a VA hospital will be accepted as the date of receipt of the informal claim to reopen when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1) (2013).  The date of receipt by VA of records from a private physician will be accepted as the date of an informal claim to reopen when the evidence represented by those records is within the competence of such physician and shows the reasonable probability of entitlement to the benefits.  38 C.F.R. § 3.157(b)(2) (2013).  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the United States Court of Appeals for Veterans Claims (Court) held that the applicable statutory and regulatory provisions, fairly construed, require the Board to look at all communications in the file that might be interpreted as applications or claims, formal or informal, for increased benefits, and, then, to all other evidence of record to determine the "earliest date as of which," within the one-year prior the claim, the increase in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1400(o)(2), 3.155(a) (West 2002 & Supp. 2013); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Entitlement to an Effective Date Prior to March 24, 2009, for the Assignment
of a 10 Percent Rating for Residuals of a Left Ankle Fracture.

The Veteran argues that he is entitled to a 10 percent rating for residuals of a left ankle fracture prior to March 24, 2009.  

In a rating decision issued in May 1992, the RO granted service connection for residuals of a left ankle fracture and assigned a noncompensable rating, effective October 17, 1991.  The Veteran was informed of the decision and his appellate rights; however, he did not initiate an appeal in this matter.  Therefore, the May 1992 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999) [2013].  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b) (2013), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The Board has reviewed the file.  No additional VA or private treatment records were received in the year thereafter.  Therefore, the Board finds that no new and material evidence was received prior to the expiration of the appeal period stemming from the May 1992 rating decision.  See also Bond v. Shinseki, 659 F3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

Following the final May 1992 rating decision, the Veteran's claim for an increased rating for residuals of a left ankle fracture was first received on March 24, 2009.  In making such determination, the Board has considered whether any communication or treatment record dated prior to that date may be considered an informal claim.  In this regard, the Board observes that the Veteran did not submit any statements or medical records which might be construed as an informal claim for an increased rating for his left ankle fracture.  38 C.F.R. § 3.157(b) (2013).  

Therefore, the Board has reviewed the evidence of record within the one year period prior to the receipt of such claim on March 24, 2009, so as to determine the earliest date it is factually ascertainable that the Veteran's left ankle fracture residuals met the criteria for a 10 percent rating.  

In this regard, the Veteran's left ankle condition is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271 pertaining to limitation of motion of the ankle.  DC 5271 provides for a 10 percent evaluation when ankle limitation of motion is moderate, and a 20 percent rating when limitation of motion is marked.  

Prior to VA examination in May 2009, there are no objective findings relevant to the Veteran's left ankle that more nearly approximate the aforementioned criteria for a compensable rating for the disability.  And, in fact, the Veteran's disability rating was increased to 10 percent based on the findings noted at the May 2009 VA examination.  

The Board has considered the Veteran's lay statements and testimony that his ankle symptoms had been present since his military service days (hrg. tr. at pg. 13).  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain, swelling, and stiffness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board further finds that the Veteran's statements are credible.  However, the evidence fails to show that such symptomatology resulted in functional loss that more nearly approximates the criteria for a 10 percent rating under the applicable DCs.  In this regard, the Court has held that, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.  Therefore, in the absence of findings demonstrating functional loss more nearly approximating the criteria for a 10 percent rating pursuant to DC 5271, the Board finds that the evidence fails to show that it is factually ascertainable that the Veteran's left ankle fracture residuals increased in severity so as to warrant a compensable rating in the year prior to March 24, 2009.  

Therefore, based on the foregoing, the Board finds that, after the final December May 1992 rating decision, VA first received the Veteran's claim for an increased rating for his left ankle fracture on March 24, 2009.  Moreover, the Board concludes that it is not factually ascertainable that the Veteran's disability more nearly approximated the criteria required for a 10 percent rating under the applicable DC during the one year prior to the receipt of his claim.  As such, the Board concludes that an effective date prior to March 24, 2009, for the assignment of a 10 percent rating for residuals of left ankle fracture is not warranted.  

Entitlement to an Effective Date Prior to March 24, 2009,
for the Grant of Service Connection for Tinnitus

The Veteran also seeks to establish an effective date earlier than March 24, 2009, for the award of service connection for tinnitus.  At the 2010 hearing, the Veteran testified that he filed a notice of disagreement (NOD) with the denial of service connection for tinnitus after service connection was denied in May 1999.  (Hrg. tr. at pg. 11.)  The Board notes that the record was held open for a period of time subsequent to the hearing to enable the Veteran to obtain documents from his service organization reflecting that he filed a NOD.  No further pertinent documents were received into the claims file.  

The Veteran's claim for service connection for tinnitus was initially denied in a July 1987 rating decision which was confirmed by rating actions in May 1992 and May 1999.  The Veteran was notified of the 1999 denial but did not appeal.  

A claim for an increased rating for service-connected bilateral hearing loss was received on March 24, 2009.  At that time, the Veteran did not specifically file a claim for service connection for tinnitus.  However, as VA audiometric examination in May 2009 showed tinnitus attributable to his hearing loss, the RO inferred a claim for service connection for tinnitus on a secondary basis.  And, secondary service connection for tinnitus was granted upon rating decision in June 2009.  

Notwithstanding the Veteran's contentions outlined above, and in view of the foregoing legal authority, the Board finds that the preponderance of the evidence is against the assignment of an effective date earlier than March 24, 2009, for the award of service connection for tinnitus.  

In this regard the Board finds no basis upon which to assign an effective date earlier than March 24, 2009.  A review of the claims file does not indicate that the Veteran filed, or expressed any intention to file, a NOD with the denial of his claim in May 1999.  He received notice of the denial but did not appeal the decision.  Nor was any new or material evidence received within one year of that decision.  Thus, the May 1999 rating decision became final.  

Subsequently, no evidence that could be construed as a claim for service connection for tinnitus was received until the claimant filed a formal claim on March 24, 2009, for an increased rating for hearing loss.  The RO found that an there was an inferred claim for tinnitus in that the VA audiometric exam in May 2009 showed that the condition was present and attributed to his hearing impairment.  

With respect to the Veteran's assertion that service connection for tinnitus should be effective from his original claim since he initially filed for tinnitus at that time, the Board similarly finds no basis to do so.  As noted above, there is no indication anywhere in the record that the Veteran sought service connection for tinnitus, formally or informally, at any time after the final denial of his claim in 1999 until the inferred claim was received.  Consistent with the applicable laws and regulations, the effective date for the awarded service connection was properly fixed to the date of the Veteran's inferred request to reopen - March 24, 2009.  See 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  

For the foregoing reasons, the Board finds that an effective date earlier than March 24, 2009, for service connection for tinnitus is not warranted on any basis.  


ORDER

Entitlement to an effective date prior to March 24, 2009, for the assignment of a 10 percent rating for residuals of a left ankle fracture is denied.  

Entitlement to an effective date prior to March 24, 2009, for the grant of service connection for tinnitus is denied.  


REMAND

The Veteran contends that his service-connected bilateral hearing loss is worse than the current evaluation contemplates.  At the November 2010 hearing, the Veteran testified that he had noticed a decrease in his hearing in recent years.  He now wore hearing aids.  (Tr. at pgs. 5-6.) His wife attested to the increased severity of his hearing loss.  (Tr. at pg. 7.)  He found that he often tried to read others' lips as he had trouble hearing them.  (Tr. at pg. 8.)  

Review of the evidentiary record shows that the Veteran's most recent VA examination in conjunction with his claim was conducted in June 2009.  The Veteran testified at the November 2010 hearing that his service-connected bilateral hearing loss has become worse since the last VA examination.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any outstanding VA treatment records that may exist.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

2.  Following completion of the above, schedule the Veteran for a VA audiological examination.  The claims file should be made available to the examiner.  All necessary tests should be conducted including pure tone testing and word recognition testing using the Maryland CNC word list.  If the examiner cannot complete audiological testing or speech recognition testing for any reason, a detailed explanation for why such testing cannot be completed should be provided.  

Note:  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AMC/RO should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


